DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-22-21 has been entered.
Applicant’s amendment filed on 1-22-21 has been entered.  Claim 2 has been amended.  Claims 15 and 19-20 have been canceled.  Claims 21-23 have been added.  Claims 1-4, 6-14, 16-18 and 21-23 are pending.

Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 23 reads on improving embryo quality, which is the subject matter of non-elected invention group IV: a method to increase embryo quality.  The elected subject matter is group II drawn to a method to increase artificial insemination pregnancy in the response filed on 3-26-20.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-4, 6-14, 16-18 and 21-23 are pending.  Claims 2, 6-9 and 21-22 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-22-21 was filed after the mailing date of the Final Office Action on 9-22-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2, 6-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Henley et al., 2010 (WO 2010/104882 A1, IDS) in view of DasGupta et al., 1994 (Journal of Reproduction and Fertility, Vol. 102, p. 107-116, IDS) and Vandevoort et al., 1995 (Journal of Andrology, Vol. 16, No. 4, p. 327-333).
Claims 2, 6-9 and 21-22 are directed to a method to increase artificial insemination pregnancy rates comprising a) isolating biological fluid comprising sperm, b) removing energy nutrients from said biological fluid in a), c) placing said sperm of a) and/or b) in a media absent energy nutrients for a period of time sufficient for the sperm to lose progressive mobility, d) optionally adding an energy nutrient to said media and sperm of c), and e) using said sperm from c) or d) for intrauterine or vaginal insemination so as to increase artificial insemination pregnancy rates as compared to a method where sperm cells have not under gone energy nutrient starvation.  Claim 6 specifies the energy nutrient added to said media in step d) is any energy substrate.  Claim 7 specifies the sperm is from a vertebrate.  Claims 8-9 specify the sperm cells are further exposed to an ionophore and the ionophore is a calcium, respectively.  Claim 21 specifies in step c) glycolytic and Krebs cycle metabolites are not present.  Claim 22 specifies in step c) glucose, pyruvate and lactate are not present.  
Henley discloses methods for enhancing the motility of a mammalian spermatozoon by contacting the spermatozoon with a calcimimetic compound.  The spermatozoon can be derived from a male subject of the relevant species.  The semen can be optionally washed by the standard 
Henley does not specifically disclose c) placing said sperm of a) and b) in a media absent energy nutrients for a period of time, or optionally adding back an energy nutrient to the media and sperm of c).  

DasGupta also teaches “the motility in the glucose-deficient suspension decreased slightly, with cells being rather sluggish and non-progressive.  In all other treatment groups the cells remain progressively mobile up to 22 h, with >75% of cells still mobile” (e.g. p. 112, left column, 2nd full paragraph).  Thus, DasGupta did show those sperms, prior to rescue, do lose motility.  DasGupta teaches “since the Ca2+ pump requires ATP to maintain activity, we investigated the effect of reducing the glucose concentration in the culture medium to limit the availability of endogenous ATP.  All treatments evaluated (omission of glucose, micromolar glucose, and raising micromolar concentration of glucose to millimolar concentrations for the final 15 min) significantly stimulated the transition from the uncapacitated to the capacitated state when compared with controls containing a continuous millimolar concentration of glucose, the last of these experimental treatments being the most effective.  Significant responses in all nd paragraph). “The fact that introducing glucose during the final 15 min of the experiment produced the greatest decrease in F pattern cells and the greatest increase in AR pattern cells… that these changes in CTC patterns in mouse spermatozoa require the present of a glycolysable substrates.  The fact that the pattern altered rapidly from F to B and AR upon the introduction of glucose was consistent with the demonstrably rapid, high fertilizing ability of similarly treated mouse sperm suspension in vitro” (e.g. p. 115, bridging left and right column).  Thus, DasGupta does show a rescue step for the no glucose incubated sperm, and DasGupta does describe what happens with sperm after being rescued by adding back glucose. 
Vandevoort et al., teaches “energy sources in sperm capacitation media have various effects on mammalian sperm and are required for stimulation of hyperactivated motility and/or acrosome reaction in some species”.  Vandervoort washed macaque sperm and incubated the sperm in complete capacitation medium, in medium without glucose or in medium containing no energy substrates.  “The absence of glucose did not affect survival of sperm during a 6-hour incubation period; however, removal of all energy substrates resulted in a decrease in percent motility by 3 hours”.  “Whether sperm were incubated in complex medium or in glucose-free medium, sperm binding to zonae was enhanced when the sperm were treated with ACT” (ACT: caffeine and dbcAMP, 1mM each).  “Sperm incubated in medium without energy substrates were also capable of binding to the zona pellucida and of undergoing the acrosome reaction following treatment with ACT. However, the percentage of acrosome-reacted sperm on the zonae was significantly lower when sperm were incubated in medium without any substrate.  These results indicate that macaque sperm, like human sperm, do not require energy substrates in st paragraph).
Vandvoort also teaches that energy sources for sperm include glycolysis of sugars and mitochondrial respiration and the relative importance of the two pathways varies from species to species.  Energy sources in sperm incubation media have various effects on capacitation in different species of mammalian sperm.  “In the bull, glucose has an inhibitory effect on capacitation and oocyte penetration of heparin-treated sperm… Pyruvate or lactate is necessary for capacitation and induction of the acrosome reaction in guinea pig sperm, whereas the addition of glucose retard the acrosome reaction… In contrast, human sperm can be capacitated and induced to acrosome react in the absence of all energy substrates” (e.g. p. 327, right column, full paragraph).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to place the sperm of a) and b) in a media absent energy nutrients, including glycolytic and Krebs cycle metabolites, for a period of time because DasGupta teaches reduced concentration of glucose, including absence of glucose, promoted capacitation more rapidly than did the standard concentration of 5.56 mmol/L, and introducing glucose during the final 15 min of the experiment produced the greatest decrease in F pattern cells and the greatest increase in AR pattern cell and the pattern altered rapidly from F to B and 


Applicant argues that DasGupta does not focus on the analyses of metabolism or nutrients and the sperms are not starved in the study of DasGupta.  They are incubated in media with standard concentrations of pyruvate.  In the presence of pyruvate, the sperm continue moving and the effect of starvation is not observed.  The cited documents do not disclose or suggest placing sperm in a media absent energy nutrients for a period of time sufficient for the sperm to lose progressive motility, wherein glycolytic and Krebs cycle metabolites are not present or glucose, pyruvate and lactate are not present (remarks, p. 6-7).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 and the following reasons.
Vandvoort teaches that energy sources for sperm include glycolysis of sugars and mitochondrial respiration and discusses the energy sources could be glucose, pyruvate and lactate.  Vandervoort washed macaque sperm and incubated the sperm in complete capacitation medium, in medium without glucose or in medium containing no energy substrates.  The medium containing no energy substrates would mean that the medium contains no glycolytic and Krebs cycle metabolites or the medium contains no glucose, pyruvate and lactate.  Thus, the cited references do teach starving the sperm in medium absent energy nutrients.  Vandevoort also teaches removal of all energy substrates resulted in a decrease in percent motility by 3 hours.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.